Hall, Justice.
1. The verdict is fully supported by the evidence, and so far from being contrary thereto, it is in accordance with its decided preponderance.
2. All the tests laid down for determining the force and effect of evidence, together with the rules affecting the credibility of witnesses, as, such as relate to the various ways of impeaching and sustaining them, were in substantial compliance with the law as contained in the code, and were directly applicable to the proofs in the case. That an accomplice is not, as a general rule, entitled to the full credit given to other witnesses, whether he be introduced by the State or the defendant, without corroboration, seems to be well-settled; that the relationship of witnesses to parties may be taken into consideration by the jury in estimating the credit to be given to them, as well as their manner of testifying, etc., and other circumstances of like character, is equally well-settled. The general character of a witness, where that character is put in issue, is likewise a proper mode of ascertaining the weight that should be attached to his testimony. These rules are so familiar and so universally recognized, that it would be a mere waste of time to cite authorities in their support.
3. A careful examination of this voluminous record, and the full and fair charge of the court, covering every possible phase of this case, fails to disclose a single instance in which the judge intimated an opinion either as to the guilt of the accused, or as to what had or had not been proved, or one in which instructions were given on assumed facts which were not in proof.
4. The record contains not only direct but circumstantial evidence, not only positive but negative evidence; and the charges given on each of these subjects, were clear, apt and explicit, and just such as the parties were entitled to have and as the circumstances of the case demanded.
*985. The charge upon the proof of an alibi, and its effect in connection with other testimony, in creating a doubt that would inure to the benefit of the defendant, has been approved in several cases by this court, and did not, in our opinion, lay down any unusual requirement as to the length to which it should go in order to establish that fact. In Landis’s case, 70 Ga. 651, we examined this question in all its bearings and announced the principles substantially embodied in this charge.
6. What objection the defendant can make to a charge that, if facts proved admit of two inferences, the one favorable and the other unfavorable to the defendant, that which is most favorable to him should be adopted, we are unable to divine; or what error there is in charging that doubtful influences should yield to direct and positive proof upon the point, if the evidence is credited by the jury, we are equally at a loss to understand. There is nothing else requiring notice in the various grounds of this motion than what has already been disposed of. The verdict was right; and no material error, if any at all, in the several rulings and charges of the court excepted to having been pointed out and made plainly to appear, it follows that the motion should have been overruled and another trial refused, especially as it does not seem it would or could probably result differently from that already had.
Judgment affirmed.